17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Joseph B. KETANER, Debtor.WESTERN UNION CORPORATION, Plaintiff-Appellee,v.Joseph B. KETANER, Defendant-Appellant,andDebera Frick CONLON, Party in Interest.
No. 93-1696.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1994.Decided March 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-93-109, BK-91-20962-T)
Joseph B. Ketaner, Appellant Pro Se.
Joseph R. Lassiter, Jr., Laura Ogden Stackhouse, HOFHEIMER, NUSBAUM, MCPHAUL & SAMUELS, Norfolk, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the decision of the bankruptcy court declaring that a portion of the debt owed by Galaxy-Wide Products, Inc., to Western Union Corporation was excepted under 11 U.S.C.A. Sec. 523(a)(2)(A) (West 1993), from Appellant's Chapter 7 discharge in bankruptcy.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ketaner v. Western Union Corp., Nos.  CA-93-109;  BK-91-20962-T (E.D. Va.  Apr. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Ketaner died during the pendency of this appeal.  Although no motion for substitution has been filed in this Court, see Fed.  R.App. P. 43(a), we proceed to decide Ketaner's appeal.   See Ciccone v. Secretary of Dep't of Health & Human Servs., 861 F.2d 14, 15 n. 1 (2d Cir.1988)